SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1301
CAF 14-01739
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


IN THE MATTER OF CINIA E. BILES,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

MICHAEL S. BILES, RESPONDENT-APPELLANT.


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.

KRISTINE A. KIPERS, NEW HARTFORD, FOR PETITIONER-RESPONDENT.

JULIE GIRUZZI-MOSCA, ATTORNEY FOR THE CHILDREN, UTICA.


     Appeal from an order of the Family Court, Oneida County (Randal
B. Caldwell, J.), entered August 26, 2014 in a proceeding pursuant to
Family Court Act article 6. The order granted sole custody of the
children to petitioner and supervised visitation to respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order that, inter
alia, awarded sole custody of the subject children to petitioner
mother. We reject the father’s contention that Family Court abused
its discretion in denying his request to adjourn the evidentiary
hearing. It is well settled that “[t]he grant or denial of a motion
for ‘an adjournment for any purpose is a matter resting within the
sound discretion of the trial court’ ” (Matter of Steven B., 6 NY3d
888, 889, quoting Matter of Anthony M., 63 NY2d 270, 283). Here, the
father had not appeared at the pretrial conference or the date
scheduled for a hearing, and the medical excuse that the father sent
to the court was vague and failed to show why he was unable to attend
the hearing (see Matter of Sanaia L. [Corey W.], 75 AD3d 554, 554-555;
Matter of Holmes v Glover, 68 AD3d 868, 869). We therefore conclude
that the court did not abuse its discretion in denying the father’s
request for an adjournment and proceeding with the hearing in his
absence (see Matter of La’Derrick J.W. [Ashley W.], 85 AD3d 1600,
1602, lv denied 17 NY3d 709).




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court